Citation Nr: 1131341	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-24 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of the severance of service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and immediate family members.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to November 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which implemented the severance of an award of service connection for depressive disorder, effective February 1, 2010.  

In a July 2011 videoconference hearing, the Veteran and his witnesses, accompanied by his representative, appeared at the RO to present oral testimony in support of the appeal before the undersigned Acting Veterans Law Judge.  The transcript of this hearing, as well as the transcript of a prior RO hearing conducted in October 2009 before a hearing officer, has been obtained and associated with the Veteran's claims file for review and consideration by the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

Evidence clearly and unmistakably establishing that the Veteran did not have a chronic psychiatric disorder (i.e., depressive disorder not otherwise specified (NOS)) related to his service-connected DJD of his left knee was not of record at the time of the November 2009 rating decision severing service connection for this psychiatric disability.



CONCLUSION OF LAW

The requirements for severing service connection for depressive disorder NOS related to service-connected DJD of the left knee were not met at the time of the November 2009 rating decision severing service connection for this disability.  38 C.F.R. § 3.105(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Inasmuch, however, as the propriety of the severance of the Veteran's award of service connection for depressive disorder involves a determination as to clear and unmistakable error (CUE), the VCAA is not for application.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).

In this case, the Veteran was provided the appropriate due process by an August 2009 notification letter of the July 2009 rating decision that proposed to sever the Veteran's service-connected depressive disorder award, and the text of the July 2009 rating decision provided a clear explanation concerning the reasons for proposed severance.  Thereafter, the Veteran was provided with the opportunity to submit evidence and arguments to challenge the proposed severance, including oral testimony at an October 2009 RO hearing before a hearing officer before the proposed severance was implemented in the November 2009 rating decision being appealed.  As such, no prejudice exists in adjudicating the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In any case, with respect to the Veteran's claim of restoration of his award of service connection for a chronic psychiatric disability, as the benefit sought on appeal is being granted in full, as discussed below, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on this claim is rendered moot by this fully favorable appellate decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957 (2010), service connection will be severed only where evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  38 C.F.R. § 3.105(d).

The United States Court of Appeals for Veterans Claims (Court) has analyzed the evidentiary standard for clear and unmistakable error (CUE) in several opinions.  Most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, but the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets his high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, in specifically stating that, "[a] change in diagnosis may be accepted as a basis for severance," 38 C.F.R. § 3.105(d) clearly contemplates the consideration of evidence acquired after the granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

As relevant, the Veteran's service medical records for the period from 1998 - 1999 reflect no chronic psychiatric diagnosis in service.  The records also show that he was treated for a left knee injury that was sustained while engaged in athletic activity in the line of duty.  Post-service, he was granted service connection for DJD of his left knee in a January 2001 rating decision.  

In September 2001, the Veteran claimed entitlement to service connection for a chronic psychiatric disorder secondary to his service-connected left knee disability.

In a February 2002 rating decision, the RO granted secondary service connection for depressive disorder, citing a January 2002 VA psychiatric examination report diagnosing the Veteran with depressive disorder NOS, and presenting the examiner's nexus opinion that it was as likely as not that the Veteran's depressive disorder was secondary to his traumatic arthritis of his left knee and its consequences on his life, implicitly referencing the Veteran's account of experiencing symptoms of depression ever since injuring his left knee in service because of the adversely limiting effect it imposed on the active athletic lifestyle he enjoyed prior to the injury, and the continuous limiting effect it had on his capacity to perform physical labor and thus his employment options.  The opining examiner's credentials were that of a clinical psychologist with a Ph.D degree.

Subsequent VA-authorized psychiatric examinations conducted prior to March 2009 assessed the severity of the Veteran's service-connected psychiatric disability, but did not present any clinical opinions that expressly refuted or rebutted the January 2002 nexus opinion that was the basis for the award of service connection for a depressive disorder.  The examinations do reflect that the Veteran's psychiatric state progressively worsened over the course of time, with his Axis I psychiatric diagnosis reflecting a change from a depressive disorder to major depression with psychotic features.  However, it is noteworthy that in the discussion portion of the report of a VA-authorized psychiatric examination conducted in December 2002, the examiner (a psychiatrist with an M.D. degree) opined that, based on the Veteran's personal account of his history of psychiatric symptomatology, his depression appeared to have manifested as early as in 9th grade, but that during military service he experienced feelings of persecution and developed hallucinatory problems and strong depressive problems approaching delusions.  Thus, assuming the factual correctness of this psychiatrist's assessment, his opinion indicates that the Veteran already had a chronic psychiatric condition that pre-existed his entry into active duty and was aggravated (which is to say, permanently worsened beyond its normal, natural clinical progression) by service, thereby forming a plausible alternate theory to allow service connection for a psychiatric disability under 
38 C.F.R. § 3.306 (a), (b) (2010).  

In the report of a March 2009 VA mental disorders examination, the examiner (a clinical psychologist with a Ph.D degree) stated that she reviewed the Veteran's relevant clinical history and determined that his Axis I diagnosis was generalized anxiety disorder (neurosis).  She then presented the following opinion:

After a clinical interview and a review of the records, it is my opinion that there is no current connection between the Veteran's service connected knee condition and either his neurosis or anxiety disorder and/or depression.  Veteran is currently. . . service connected for Neurosis.  Generalized Anxiety Disorder and all of his mental health symptoms can be attributed to this diagnosis.  His symptoms cannot be attributed to his marajuana [sic] use as the symptoms described by the [Veteran] and his providers are not typical of marajuana [sic] use.

The Veteran's current VA medical treatment records continue to reflect his ongoing treatment for chronic psychiatric diagnoses.  Most recently, an outpatient treatment report dated January 2010 shows Axis I diagnoses of depressive disorder NOS and anxiety disorder NOS.

In July 2009, the RO proposed to sever service connection for the Veteran's psychiatric disability.  After complying with the applicable procedural safeguards, the RO severed service connection in the November 2009 rating decision on appeal, citing the March 2009 VA examination report.  In determining that severance of service connection for a depressive disorder secondary to service-connected DJD of the left knee was warranted, the originating agency relied on the aforementioned March 2009 VA examiner's opinion, which was, in essence, a simple opposite clinical position from the January 2002 nexus opinion finding that such a secondary relationship likely as not existed.  

The Board has considered the relevant evidence and finds that credentials of the VA examiners presenting the two opposing viewpoints are practically identical, as both are clinical psychologists with Ph.D degrees, such that neither one is individually possessed of more clinical or academic accreditation than the other.  However, as a factual matter, the Board finds upon weighing the evidence that the adverse opinion of March 2009 has somewhat less probative value than the positive opinion of January 2002, inasmuch as a careful reading of the language of the March 2009 opinion shows it to be conclusory and without much in the way of a detailed supportive rationale, whereas the January 2002 opinion at least takes into account the psychiatric impact of the Veteran's left knee disability on his hitherto physically active lifestyle.  Furthermore, the originating agency did not also take into consideration the opinion of the M.D.-accredited psychiatrist who conducted the December 2002 VA-authorized examination, and who presented an alternative nexus theory that the Veteran's psychiatric disorder was one that pre-existed his entry into active duty and was thereafter aggravated therein.  While the Board, in calling attention to the December 2002 opinion, does not intend to disturb the prior determination of the RO that the Veteran's psychiatric disability was secondary to his service-connected orthopedic disability, we do note that there is highly probative clinical evidence of a link between the Veteran's psychiatric disability and his period of active military duty under both a theory of service aggravation and a theory of proximate causation by a service-connected disability, such that the evidence as a whole does not clearly and unmistakably establish that the Veteran's psychiatric disability is unrelated to his period of military service.  Therefore, the Veteran is entitled to a full restoration of his award of service connection for depressive disorder.


ORDER

Severance of entitlement to service connection for depressive disorder was not proper, and restoration of the benefit is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


